Citation Nr: 0914585	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL in January 2005.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in June 2007.  A transcript is 
of record.

The Board remanded the case in October 2007 on the issues of 
entitlement to service connection for PTSD and a right foot 
disorder.  

The remand noted that with regard to the right foot 
disability claimed by the Veteran, a January 2005 rating 
decision in this case denied entitlement to service 
connection; and a notice of disagreement (NOD) regarding the 
rating decision was received by the RO in February 2005.  The 
Veteran specifically indicated that he was appealing the foot 
disorder and the filing of that NOD initiated the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA had not yet issued a statement of the case (SOC) 
on that issue, so the Board was obligated to remand the 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board instructed the issuance of a SOC on the foot issue.  
This was accomplished in November 2008.  The Board's 2007 
remand also reminded the Veteran and his representative that 
in order to vest the Board with jurisdiction over any issue, 
a timely substantive appeal to the rating decision denying 
the claim must be filed.  38 C.F.R. § 20.202 (2008).  Since 
the Veteran has not perfected an appeal as to this issue, it 
is not part of the current appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's 2007 remand action, the file now 
available to the Board is rebuilt.  There are both service 
treatment records and a personnel file (201 file), the latter 
of which primarily addresses disciplinary actions and the 
upgrade of the Veteran's discharge to Under Honorable 
Conditions and does not include any of the usual contents of 
a 201 file that might reflect the more comprehensive listing 
of his locations and other details of his service and 
activities including while in Vietnam.  

Also of record (filed in the right hand flap under the 21-
22a) is a copy of the upgraded DD214 which cites 9 months and 
19 days foreign and/or sea service; that he attended cargo 
handling school; that he was assigned to the Naval Support 
Activity, DaNang, Republic of Vietnam; and that a civilian 
occupation comparable to his military occupational specialty 
(MOS) would be "water trans occup".  The dates on the DD214 
shown as "time lost" appear to coincide with certainly some 
of his brig time in Vietnam, but it is unclear the extent to 
which he was not confined while in Vietnam.  He was also 
noted in medical records to have had evaluations when he 
returned to the continental United States (CONUS) during 
which time he exhibited some acting out behavior which might 
be construed as mental health related.

The files (both the personnel and medical) of record indicate 
that he was indeed at DaNang with the Naval Support facility, 
and his responsibility as referenced but not clearly spelled 
out related to cargo loading.  However, he has indicated that 
he had experience on small boats, and has cited a number of 
alleged stressors that relate in part to combat or quasi-
combat scenarios.  He has insisted that his time in-country 
during the Tet Offensive, for which he has submitted 
documentation, is sufficient to support his stressor 
allegations.  Thus, it is difficult from the evidence in the 
file to determine for what period and in what location the 
Veteran may have been at any given time other than in 
confinement during his time both in-country and on return 
CONUS.  

As requested by the Board, the Veteran has since submitted 
copies of all he apparently has, namely the original 
discharge and the upgrade paper, which are now in the file.

The Board previously also noted that on order to afford him 
the benefit of any presumption that may attribute to those 
who had in-country service, it would be helpful to actually 
place him in said circumstances.  Moreover, there is an 
enhanced obligation to assist a Veteran as in a case such as 
this when it is unclear whether all records are available, 
and in the case of a rebuilt file, whether all has been 
recovered.

The record now available shows that he had mental health 
issues in and since service.  While the Veteran now has a 
diagnosis of PTSD in the file (as well as anxiety and 
depression), it is unclear whether the stressors are 
verifiable so that they may support this diagnosis.  In order 
to reach that conclusion, there must be further development 
with regard to the stressors.

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  With 
respect to the third element, if the evidence shows that the 
Veteran engaged in combat (and he is claiming a combat 
related stressor), no credible supporting evidence is 
required.  See Doran v. Brown, 6 Vet. App. 283 (1994).  A 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Pursuant to the Board's remand, there has been acquisition of 
substantial VA treatment data some of which refer to his 
history of experiences in Vietnam, some stressful in nature 
onboard river craft, and to his current diagnosis of PTSD.

In addition to obtaining VA clinical records, the Board's 
remand also requested the following:

3.  The service department should be requested to 
provide a complete 201 file to include DD214 and a 
comprehensive recitation of all locations of the 
Veteran's service, his positions and similar 
pertinent data to include a clear-cut delineation 
of all of the specific periods of time while in-
country and thereafter which were spent in the brig 
or similar confinement.   

Furthermore, after and if a stressor was verified based on 
(3) above, the Veteran was to be examined under certain 
criteria.

As pointed out by the Veteran's representative in a written 
presentation in March 2009, it does not appear that any of 
this development was pursued and that a Stegall violation 
occurred due to noncompliance with the Board's 2007 remand.  
The Board concurs, and is obligated by law to ensure that the 
RO complies with its directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The service department should be 
requested to provide a complete 201 file 
to include DD214 and a comprehensive 
recitation of all locations of the 
Veteran's service, his positions and 
similar pertinent data to include a clear-
cut delineation of all of the specific 
periods of time while in-country and 
thereafter which were spent in the brig or 
similar confinement.  

    For all periods of time in-country, the 
service department should be asked to 
provide complete logs, lessons learned and 
all other pertinent data as to the 
specific individual and general umbrella 
units involved, their combat 
circumstances, etc.

3.  Thereafter, following any other 
stressor development deemed necessary and 
if one or more claimed stressors has been 
verified, afford the Veteran a psychiatric 
examination.  The claims folder, to 
include all medical records and a copy of 
this remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.

    (a).  The examination report should 
include a definitive current diagnosis or 
diagnoses, with reference to the previous 
medical records on file, to include 
whether the Veteran has PTSD.
    
    (b).  If there is a diagnosis of PTSD, 
the examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
PTSD is causally related to the Veteran's 
in-service stressor(s) in Vietnam.

    (c). If there is any psychiatric 
disorder other than PTSD, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed mental disorder 
is causally or etiologically related to 
his military service.

    (d).  The examiner should conduct all 
special studies, to include psychological 
testing, deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for all opinions 
expressed should be provided.

    (e).  Note: The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
PTSD.  

If the decision remains adverse, provide 
him and his representative with an 
appropriate Supplemental Statement of the 
Case.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


